Case: 12-14352   Date Filed: 03/20/2013   Page: 1 of 6

                                                        [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14352
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:10-cv-00079-LGW-JEG


ANITA JOY SIMPSON,

                                                            Plaintiff-Appellant,

                                  versus


CERTEGY CHECK SERVICES, INC.,

                                                          Defendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (March 20, 2013)

Before HULL, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 12-14352      Date Filed: 03/20/2013   Page: 2 of 6

       Anita Joy Simpson, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of Certegy Check Services, Inc. (Certegy) in her

diversity suit for intentional infliction of emotional distress and invasion of privacy

by portraying her in a false light. On seven occasions, Certegy declined to

guarantee a personal check from Simpson at a Murphy Oil (Murphy) service

station located in Douglas, Georgia.

       On appeal, Simpson argues that summary judgment was inappropriate given

her intense feelings of embarrassment and outrage as a result of her checks being

declined and because Certegy’s electronic transmittal of information to Murphy

constituted publication of private facts.

                                            I.

       Certegy is a national consumer-reporting agency that provides check

verification and warranty services to merchants, including Murphy Oil. Merchants

submit electronic copies of checks to Certegy, which uses several automated

processes to choose whether to warrant the check and assume payment

responsibility for a bounced check. Ultimately, Certegy’s clients must choose

whether to accept a customer’s check. Certegy only shares its assessments with its

clients.

       On a number of occasions, Simpson attempted to use a personal check at the

Murphy Oil station in Douglas, Georgia. However, Certegy declined to warrant


                                            2
               Case: 12-14352    Date Filed: 03/20/2013    Page: 3 of 6

the checks and Murphy decided not to accept them. Certegy says it made its

decision because the checks matched high-risk patterns that Certegy had identified

at that specific Murphy location. Each time, a Murphy employee, having made the

final decision, informed Simpson that Murphy would not accept the check.

Simpson successfully paid another way each time.

      Simpson contacted Certegy to ask why her checks had been declined.

Certegy explained that Simpson was in good standing in its system, but that

Certegy sometimes chooses not to warrant checks despite lacking any negative

personal information about the check writer. Certegy told Simpson that her checks

had not been warranted because of its automated system, but also offered to elevate

her to “Preferred Status,” which would make her checks more likely to be accepted

in the future. Simpson admits that Certegy made it clear that this was no

guarantee. But Murphy still rejected other checks from Simpson. At the same

time, Certegy did warrant checks Simpson used to pay at other merchants during

that period.

      Simpson filed suit against Certegy in the U.S. District Court for the Southern

District of Georgia for intentional infliction of emotional distress and for invasion

of privacy by portraying her in a false light because having her checks declined

was publicly humiliating. The district court granted summary judgment in favor of

Certegy on both claims. Simpson appealed.


                                          3
              Case: 12-14352     Date Filed: 03/20/2013    Page: 4 of 6

                                          II.

      We review a district court’s decision to grant summary judgment de novo,

viewing all of the evidence and its reasonable inferences in the light most favorable

to the nonmoving party. Waddell v. Hendry Cnty. Sheriff’s Office, 329 F.3d 1300,

1304 (11th Cir. 2003). Summary judgment shall be granted if the pleadings and

evidence show that there is “no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Once the

moving party makes the required showing, the non-moving party has the burden of

rebutting that showing through affidavits or other relevant and admissible evidence

beyond the pleadings. Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d

1292, 1315 (11th Cir. 2011).

                                          III.

      Simpson argues that Certegy engaged in outrageous conduct intentionally

designed to inflict emotional distress because it willfully refused to correct her

information, ignored the fact she had been a victim of identity theft, and continued

to decline her checks after she contacted the company.

      To state a claim for intentional infliction of emotional distress in Georgia,

the plaintiff must show: (1) intentional or reckless conduct; (2) extreme or

outrageous conduct; (3) a causal connection between the wrongful conduct and the

emotional distress; and (4) severe emotional distress. Jarrard v. United Parcel


                                           4
              Case: 12-14352    Date Filed: 03/20/2013   Page: 5 of 6

Serv., Inc., 529 S.E.2d 144, 146 (Ga. Ct. App. 2000). Extreme or outrageous

conduct is conduct “so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency.” Yarbrough v. SAS Systems, Inc., 419

S.E.2d 507, 509 (Ga. Ct. App. 1992) (quotation marks omitted). The distress

inflicted must be very severe. See Bridges v. Winn-Dixie Atlanta, Inc., 335 S.E.2d

445, 448 (Ga. Ct. App. 1985).

      Summary judgment was appropriate because Certegy’s conduct simply was

not extreme or outrageous. The evidence showed that the system automatically

flagged Simpson’s checks for high-risk patterns seen with other checks at the

Murphy Oil in Douglas. In fact, Simpson was able to use checks with other clients

of Certegy. Though “Preferred Status” did not resolve the problem, Certegy had

never promised Simpson that her elevated status would guarantee her checks

would be accepted. The ultimate decision to decline the checks was not even made

by Certegy. Thus, this conduct did not go “beyond all possible bounds of

decency.” See Yarbrough, 419 S.E.2d at 509.

                                        IV.

      Simpson asserts that Certegy’s electronic transmittal of information to

Murphy constituted publication of private facts in a highly offensive and

humiliating manner because Certegy knowingly suggested she was a pauper and

knew that there were no privacy protections at Murphy Oil.


                                         5
                Case: 12-14352       Date Filed: 03/20/2013      Page: 6 of 6

       In order to sustain a false light claim under Georgia law, a plaintiff must

show that the defendant knowingly or recklessly published falsehoods about her

and placed her in a false light that would be highly offensive to a reasonable

person. Smith v. Stewart, 660 S.E.2d 822, 834 (Ga. Ct. App. 2008). A

hypersensitive person is not entitled to extra protection. Thomason v. Times-

Journal, Inc., 379 S.E.2d 551, 554 (Ga. Ct. App. 1989).

       Simpson’s claim fails because she has not shown that Certegy publicly

disclosed private or secret facts about her. Certegy’s action in this case consisted

of telling Murphy, and only Murphy, that it was not going to warrant Simpson’s

checks based on factors not personal to her. Thus, Simpson has failed to show that

Certegy publicly disclosed private facts about her. Even assuming Certegy’s

communication constituted a public disclosure, the information conveyed by

Certegy would not be highly objectionable to a reasonable person. 1 Cf. Thomason,

379 S.E.2d at 554.

                                              V.

       The district court’s grant of summary judgment is AFFIRMED.




1
 The district court also found Simpson’s claims to be preempted under the Fair Credit Reporting
Act (FCRA). We need not address the preemption argument here because Simpson cannot meet
her burden under Georgia law and the federal statute merely serves to increase the state law
burden by requiring malicious intent. See 15 U.S.C. § 1681h(e). See also Lofton-Taylor v.
Verizon Wireless, 262 F. App’x 999, 1002 (11th Cir. 2008); Jordan v. Equifax Info. Serv., LLC,
410 F. Supp. 2d 1349, 1355 (N.D. Ga. 2006).

                                               6